DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephen Hsu on 09/07/2021.

The application has been amended as follows in the claims:

10. (Currently Amended) A display panel, comprising: 
a substrate; 
a plurality of data lines and a plurality of scan lines formed in a display area of the substrate, the plurality of data lines and the plurality of scan lines cross to each other to form rectangular areas; 
a data driving circuit configured to drive the plurality the data lines; 

a control module electrically coupled to control ends of the plurality of active switches; 
a high level signal port electrically coupled to the control ends of the plurality of active switches through a resistor; 
a control circuit board comprising the data driving circuit 
a timing control circuit electrically coupled to the control circuit board and the data driving circuit; 
wherein when previous frame image information is the same as current frame image information, the control module turns off the plurality of active switches; 
wherein each of the plurality of data lines corresponds to one of the plurality of active switches; 
wherein a number of the control pins of the control module is the same as a number of the active switches, and the control ends of the plurality of active switches are electrically coupled to the control pins corresponding thereto, respectively. 

Reasons for Allowance
Claims 1-4, 6-8, 10-14 and 16-18 are allowed. The following is an examiner’s statement of reasons for allowance:

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG HUI LIANG whose telephone number is (571)272-0487.  The examiner can normally be reached on M-F 7am-3pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DONG HUI LIANG/Primary Examiner, Art Unit 2693